Citation Nr: 0009134	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of right 
testicular lesion.

2.  Entitlement to an initial compensable evaluation for 
adjustment disorder with depressed mood.

3.  Entitlement to an initial compensable evaluation for 
residuals of left knee anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran, who had active service 
from February 1985 to April 1992, appealed that decision.

In April 1996, the Board remanded the claims for VA 
examinations.  The RO scheduled the veteran for several VA 
examinations thereafter, but the veteran failed to appear.  
The claim has since been referred to the Board for review.


REMAND

In an April 1996 Board remand, the Board found that the 
evidence in the veteran's claims file was inadequate to 
adequately assess the veteran's claims.  The Board requested 
further information, in the way of VA examinations, to obtain 
further information.  The veteran failed to report for 
several VA examinations scheduled to assist him in the 
prosecution of his claims.  A September 1999 conference 
report noted that the RO's decision review officer and 
representative had a discussion pertaining to the veteran's 
failure to report, and that repeated efforts had been made to 
have a VA examination performed.  In a December 1999 
statement, the veteran's representative informed the RO that 
he had informed the veteran of the need to appear for an 
examination.  

In a July 1998 notation in the claims file, the RO was 
notified of the veteran's change of address.  Shortly 
thereafter, the RO issued a supplemental statement of the 
case to the veteran to that address.  The supplemental 
statement of the case was returned by the United States 
Postal Service as undeliverable.  A December 1998 statement 
from the veteran's representative gave the veteran's most 
recent address, which corrected that listed in the July 1998 
notation.  Subsequent information does not reflect that the 
RO attempted to reissue the supplemental statement of the 
case to the veteran at his correct address.  Indeed, the 
December 1999 correspondence recertifying the appeal was sent 
to the veteran's old address.  The Board finds that the RO 
should reissue the July 1998 supplemental statement of the 
case to the veteran at his most recent address of record, 
8118 Southway S.W., Lakewood, Washington, 98498, telephone 
number (253) 512-0200.

In light of the above, these claims are REMANDED for the 
following action:

The RO is requested to issue the veteran 
a copy of the July 1998 supplemental 
statement of the case to his last known 
address, 8118 Southway S.W., Lakewood, 
Washington, 98498.  The RO is also 
requested to issue the veteran's 
representative a copy of that same 
supplemental statement of the case.  The 
veteran and his representative are 
requested to be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford the veteran due 
process rights.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

